Citation Nr: 0739640	
Decision Date: 12/17/07    Archive Date: 12/26/07

DOCKET NO.  05-30 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disability, to include post-traumatic stress disorder (PTSD) 
and depression.

2.  Entitlement to a compensable rating for hemorrhoids.

3.  Entitlement to a rating in excess of 40 percent for post-
operative residuals of a duodenal ulcer.

4.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from November 1960 to April 
1971. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions dated in September 2003 and 
February 2004 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Columbia, South Carolina.

This case was the subject of an August 2007 hearing before 
the undersigned Veterans Law Judge.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran seeks service connection for a psychiatric 
disability, to include PTSD and depression.  A March 1961 
entry in the veteran's service medical records indicates that 
he had headaches, biparietal, not relieved by medication and 
of no acute etiology.  The entry includes the notation "Had 
nervous condition."  The veteran was prescribed Thorazine.  
An April 1961 entry indicates that the veteran was "very 
nervous" while seeking treatment for burning in the 
epigastric region all of the time.  A January 1962 entry 
notes that the veteran had biparietal headaches, at a time 
when he was treated for an ear infection.  Post-service VA 
records of treatment in December 1984, June 1985, and October 
1985 include diagnoses of headaches.  The October 1985 
treatment record describes the headaches as chronic.  A VA 
record of treatment in February 1987 reflects a diagnosis of 
tension headaches, after other etiologies were ruled out.  A 
VA record of treatment dated in August 1999 indicates that 
the veteran had been previously seen at the VA facility in 
Columbia, South Carolina, for depression secondary to chronic 
pain.  At his August 2007 Board hearing, the veteran 
indicated that he is currently receiving treatment at the VA 
medical facility in Myrtle Beach for depression, and that he 
was taking "three depression pills every day."  See August 
2007 Board hearing transcript (Tr.) at page 5.  

The veteran contends that he has a psychiatric disability 
(PTSD or depression) as a result of stressors during service, 
including 1) the difficult birth during service, in December 
1964, of a now-disabled daughter, 2) finding out in 1967 that 
his daughter was deaf as a result of neurological damage that 
occurred during her birth, 3) recovering from a severe 
infection due to complications of stomach surgery during 
service in May 1968, and 4) being discharged in 1971, after 
11 years of service, due to continuing stomach problems.  The 
veteran recounted these events in detail in a three-page 
written statement received by the RO in November 1975.  The 
veteran should be provided the opportunity to submit 
materials corroborating his accounts of these events.  The 
veteran's service personnel file may also be helpful in 
attempting to corroborate his difficulties during service.  
Additionally, in the Board's view, there is sufficient 
evidence of record such that a VA medical examination and 
opinion would be helpful in determining whether the veteran 
has a psychiatric disability related to service.  

At his August 2007 Board hearing, the veteran stated that he 
is receiving continuing treatment at the VA medical 
facilities in Myrtle Beach and Charleston, South Carolina.  
Tr. at pages 7 to 9.  A large quantity of VA medical 
treatment records, dated from August 1999 to December 2005, 
were received into the claims files after the most recent 
supplemental statement of the case (SSOC) for this appeal was 
issued in November 2005.  The most recent records of 
treatment associated with the claims file are from December 
2005, over two years ago.  An update of the veteran's medical 
treatment records, with issuance of an SSOC taking into 
account all newly received evidence, would be helpful in 
adjudication of this case.  Additionally, since the veteran 
has contended that his service-connected postoperative 
residuals of peptic ulcer disease are worsening, a new VA 
examination of his service-connected conditions would be 
helpful for adjudication of his TDIU and increased rating 
claims.

Finally, although the veteran has been provided VCAA notice 
in this case, he should be provided updated notice that 
complies with recent developments in case law as to the 
requirements for proper VCAA notice.  See, e.g., 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 491 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Issue a VCAA notice letter for the 
issues on appeal, in accordance with 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002), 38 C.F.R. § 3.159 (2006), 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002), Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), and any other 
applicable legal precedent.  The veteran 
must be apprised of what the evidence must 
show to support his claims, the division 
of responsibility between him and VA in 
obtaining such evidence, and specifically 
requested to send any pertinent evidence 
in his possession to VA. The veteran 
should also be provided an explanation as 
to the type of evidence that is needed to 
establish both a disability rating and an 
effective date, per Dingess.

2.  Request the veteran to identify the 
name and address of all providers of 
medical treatment for his psychiatric 
disability from the date of his discharge 
from service in April 1971 forward.  
Additionally, request the veteran to 
identify all records of treatment for his 
post-operative residuals of duodenal ulcer 
(including the residual incisional hernia 
and scar for which he has recently been 
service-connected), and hemorrhoids, from 
July 2002 forward.  After any required 
releases are requested and obtained from 
the veteran, an attempt should be made to 
obtain any records so identified that have 
not been previously obtained.

The records sought must include all records 
of relevant treatment at VA facilities in 
Myrtle Beach and Charleston, South 
Carolina, from December 2005 forward; and 
all records of psychiatric treatment at the 
VA facility in Columbia, South Carolina, 
from April 1971 forward.

3.  Contact the veteran in writing and 
request that he submit materials 
corroborating the difficult birth of his 
daughter during service, and her resultant 
disability (a birth certificate of record 
verifies that she was born during the 
veteran's period of active service, in 
December 1964). Further, request the 
veteran to provide any additional materials 
that would corroborate that his discharge 
from service was involuntarily hastened by 
the difficulties resulting from his in-
service stomach surgery and post-surgery 
complications.  (Service medical records 
confirm that the surgery and post-operative 
complications occurred in a manner 
consistent with the veteran's allegations.) 

4.  Contact all appropriate service records 
depositories for the purpose of obtaining 
the veteran's complete Official Military 
Personnel File.

5.  Once all available medical records have 
been received, the RO should make 
arrangements with the appropriate VA medical 
facility for the veteran to be afforded a VA 
psychiatric examination for the purpose of 
determining whether it is at least as likely 
as not (whether there is a 50 percent or 
greater probability) that the veteran has a 
current psychiatric disability that began 
during service or is related to some 
incident of service.  

The RO should send the claims files to the 
examiner for review, and the clinician 
should indicate that the claims files were 
reviewed, to include a March 1961 entry in 
the veteran's service medical records 
indicating that he had headaches, 
biparietal, not relieved by medication and 
of no acute etiology, treatment with 
Thorazine, and including the notation "Had 
nervous condition"; an April 1961 entry 
indicating that the veteran was "very 
nervous" while seeking treatment for burning 
in the epigastric region all of the time; a 
January 1962 entry notes that the veteran 
had biparietal headaches, at a time when he 
was treated for an ear infection; VA records 
of treatment in December 1984, June 1985, 
and October 1985 that include diagnoses of 
headaches, with the October 1985 treatment 
record describing the headaches as chronic; 
a VA record of treatment in February 1987 
reflecting a diagnosis of tension headaches, 
after other etiologies were ruled out; a VA 
record of treatment dated in August 1999 
indicating that the veteran had been 
previously seen at the VA facility in 
Columbia, South Carolina, for depression 
secondary to chronic pain; and any other 
relevant post-service records of treatment.  
At his August 2007 Board hearing, the 
veteran indicated that he is currently 
receiving treatment at the VA medical 
facility in Myrtle Beach for depression, and 
that he was taking "three depression pills 
every day."  

If the examiner finds that the veteran has 
a psychiatric disability, the examiner 
should describe the nature of the 
disability and opine whether it is at least 
as likely as not (whether there is a 50 
percent or greater probability) that the 
condition began during service or was 
caused or aggravated (chronic worsening of 
underlying condition versus temporary 
flare-up of symptoms) by service.  

The veteran's PTSD stressors and events 
claimed to be related to current depression 
include: 1) the difficult birth during 
service, in December 1964, of a now-
disabled daughter, 2) finding out in 1967 
that his daughter was deaf as a result of 
neurological damage that occurred during 
her birth, 3) recovering from a severe 
infection due to complications of stomach 
surgery during service in May 1968, and 4) 
being discharged in 1971, after 11 years of 
service, due to continuing stomach 
problems.  

If the examiner finds that the veteran has 
depression, the examiner should opine 
whether this condition began during service 
or was caused or aggravated by some 
incident of service.  If the examiner finds 
that the veteran has PTSD, he or she should 
indicate the stressor or stressors upon 
which this diagnosis is based.  

The examiner is requested to provide a 
complete rationale for his or her opinion, 
as a matter of medical probability, based 
on his or her clinical experience, medical 
expertise, and established medical 
principles.  

6.  Additionally, make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded an examination for 
the purpose of determining the current 
severity of his service-connected 
conditions, including his post-operative 
residuals of peptic ulcer disease (including 
the scar and incisional hernia for which 
service connection was granted in November 
2005) and hemorrhoids.  The examiner should 
opine as to whether it is at least as likely 
as not that manifestations of the service-
connected disabilities, singularly or in 
combination, preclude employability.  

The RO should send the claims files to the 
examiner for review, and the clinician 
should indicate that the claims files were 
reviewed.
 
To the extent possible, the examiner should 
distinguish functional impairment due to 
the veteran's service-connected disability 
from any impairment due to any non-service-
connected disability that may be present.  
If no such distinction can be made without 
resort to pure speculation, the examiner 
should so state.

7.  Readjudicate the issues on appeal.  If 
any benefit sought remains denied, the 
veteran and his representative should be 
provided a Supplemental Statement of the 
Case (SSOC) and an appropriate period of 
time for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

